




Exhibit 10.1


Employment Agreement by and among WHX Corporation,
Handy & Harman, and James McCabe, Jr. dated as of February 1, 2007


                             
THIS AGREEMENT, dated and effective as of February 1, 2007, is entered into by
and among WHX CORPORATION ("WHX"), a corporation organized under the laws of the
State of Delaware, HANDY & HARMAN ("H&H"), a corporation organized under the
laws of the State of New York, each with principal offices located at
555 Theodore Fremd Avenue, Rye, New York 10580 (collectively, the "Companies"),
and JIM MCCABE (the "Executive"), an individual with a residence at 1363
Worthington Court, Ambler PA.


NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.
EMPLOYMENT; TERM.

a)
Executive's employment with each of the Companies shall begin thirty (30) days
following notice from the Companies that Executive has satisfied all of the
conditions of the offer and Executive has been provided a mutually agreed-upon
employment agreement that has been executed by the Companies (the "Effective
Date") pursuant to the terms and conditions contained herein. The Executive
shall hold the office of Senior Vice President of each of the Companies. The
Executive shall perform all the duties consistent with these positions as set
forth in each of the Companies' By-Laws, as well as any other duties
commensurate with the Executive's positions that are assigned to the Executive
from time to time by the respective Board of Directors of each of the Companies
(the "Boards").





--------------------------------------------------------------------------------






The Executive shall devote his full working time, attention and energies to the
business of each of the Companies and shall not, during the term of this
Agreement, be engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage;
however, this shall not be construed as preventing the Executive from investing
his personal assets in any business or venture which does not compete, directly
or indirectly, with either of the Companies in any manner, in such form or
manner as will not require any services on the part of the Executive in the
operation of the affairs of the entities in which such investments are made and
in which the Executive's participation is solely that of an investor, and the
Executive may purchase securities in any corporation for which securities are
regularly traded, provided, that such purchase shall not result in the Executive
beneficially owning at any one time one percent (1%) or more of the equity
securities of any corporation engaged in a business directly competitive with
either of the Companies.
            
b) The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect until the first anniversary of the Effective
Date, at which time, and on each anniversary of the Effective Date thereafter,
the term of this Agreement shall be extended for a one (1) year period until the
next anniversary thereafter (such period, as it may be extended from time to
time, the "Term"), unless one party hereto shall provide notice of termination
to the other party hereto no less than thirty (30) days prior to such
anniversary or on such earlier date as this Agreement is terminated in
accordance with the provisions set forth below.
2




--------------------------------------------------------------------------------




                                     


2. COMPENSATION. Subject to the terms and conditions of this Agreement, the
Companies shall collectively pay to the Executive, as aggregate compensation for
the duties to be performed by the Executive under this Agreement, the following:


a)
A base salary of not less than $300,000 per annum, to be paid in equal
installments no less frequently than monthly.

b)
The Executive shall also be entitled to such annual bonus, if any, as the Board
or the Compensation Committee of WHX, in its sole and absolute discretion, shall
determine, in accordance with the terms of any bonus plan of each of the
Companies applicable to Executive. The bonus for 2007 will not be less than
$100,000 as long as the Executive has not been terminated for Cause (as defined
in Section 5(a) below) or terminated his employment pursuant to Section 6(b)
below, prior to April 1, 2008.

c)
WHX agrees to grant Executive 50,000 options (the "Options") to purchase WHX's
common stock, pursuant to the draft 2007 WHX Corporation Incentive Stock Plan
(the "Plan"). Such Options shall be made available to Executive as soon as
practicable (but in no event earlier than WHX's receipt of shareholder approval
for the Plan and the filing of a Registration Statement on Form S-8 registering
the securities to be issued thereunder), and if such approval and registration
has not been obtained on or prior to September 30, 2007, , then Executive shall
be issued 50,000 "phantom" options in lieu of such Options at that time, with
such "phantom" options to have the same strike price and vesting provisions as
the Options would have had on September 30, 2007 had the Plan been approved by
WHX's shareholders as of that date. If, however, WHX issues "phantom" options to
other executives of the Companies generally on a different date, then the date
above of September 30, 2007 shall be deemed to have been changed to such other
date.

                                      
3




--------------------------------------------------------------------------------










3. VACATION. The Executive shall be entitled to vacation, with pay, of four (4)
weeks in each calendar year. This vacation time shall be pro-rated for partial
employment in the final calendar year of employment.


4. BENEFITS. The Executive shall receive the benefits made available to
executives of each of the Companies, including without limitation the following:


a)
Health insurance coverage, if and to the extent provided to all other employees
of each of the Companies;

b)
A temporary living allowance of $3,400 per month through February 2009 and a car
allowance of $600.00 per month; and

c)
Life insurance, disability insurance and 401-K benefits, if and to the extent
provided to executives of either of the Companies (excluding any benefits anyone
else is entitled to under any supplemental executive retirement program).



Executive acknowledges that to the extent that any of the compensation and
benefits described herein constitute wages or other taxable income to the
Executive, such wages or other taxable income shall be subject to applicable
income and employment tax withholding, as required.


5. TERMINATION OF AGREEMENT BY EACH OF THE COMPANIES. This Agreement may be
terminated by either of the Companies by providing notice to the Executive
pursuant to Section 12 below upon the occurrence of any of the following:
a)
For Cause (as defined below);

b)
Death of the Executive;

4




--------------------------------------------------------------------------------






c) Disability (as defined below) of the Executive; or


d) Without Cause.


The term "Cause," as used herein, means: (i) the Executive's engaging in conduct
which is materially injurious to either of the Companies or any of their
respective customer or supplier relationships, monetarily or otherwise; (ii) the
Executive's engaging in any act of fraud, misappropriation or embezzlement or
sexual or other harassment of any employee of either of the Companies; (iii) the
Executive's engagement in any act which would or does constitute a felony; (iv)
the willful or continued failure by the Executive to substantially perform his
duties, including, but not limited to, willful misconduct, gross negligence or
other acts of dishonesty; or (v) the Executive's material violation or breach of
this Agreement.


The term "Disability," as used herein, means the Executive's absence from the
full-time performance of his duties hereunder for a period of at least ninety
(90) days, whether or not consecutive, within any twelve (12) consecutive month
period as a result of any incapacity due to physical or mental illness. If the
Agreement is terminated pursuant to Sections 5 (a), (b), or (c), then Executive
shall be entitled to receive from each of the Companies the aggregate of any due
but unpaid compensation through the date of termination; if pursuant to Section
5(b), all life insurance proceeds to which his estate is
entitled pursuant to any life insurance program maintained by either of the
Companies in which he is a participant; if pursuant to Section 5(c), any
disability insurance payments to which he is entitled pursuant to any disability
insurance program maintained by either of the Companies in which he is a
participant; and any expenses incurred and submitted for reimbursement, in
accordance with Section 8, but not paid prior to such termination. Executive
shall receive no further benefits or compensation, except as required by law.


5




--------------------------------------------------------------------------------








6. TERMINATION OF AGREEMENT BY THE EXECUTIVE.


a)
This Agreement may be terminated by the Executive by providing written notice to
either of the Companies within sixty (60) days following a Material Diminution
(as defined below) of the Executive's position, duties, responsibilities or base
salary compensation with either of the Companies or the relocation of WHX's
headquarters to a location more than 50 miles from Rye, New York (a "Material
Diminution or Relocation Termination Election"). In the case of a Material
Diminution or Relocation Termination Election by the Executive, such Company or
Companies shall have ten (10) business days following their

receipt of written notice of termination from the Executive to cure such
Material Diminution or Relocation. In the case of a Material Diminution or
Relocation Termination Election, if such Company or Companies do not cure such
Material Diminution or Relocation within the ten (10) business days following
its receipt of such Material Diminution or Relocation Termination Election from
the Executive, pursuant to this Section, termination of Executive's employment
shall be effective at the end of such ten (10) business day period.


"Material Diminution" shall only mean a situation in which the Executive is no
longer employed as the Senior Vice President of both of the Companies, or
employed or offered employment in substantially equivalent positions of
substantially equivalent companies, regardless of what, if any, additional
positions Executive may from time to time hold or not hold with each of the
Companies or its subsidiaries or affiliates, or the material diminution of the
duties or responsibilities commensurate with the position of Senior Vice
President of the Companies, or a reduction of the Executive's base salary
compensation below the amount set forth herein.


6




--------------------------------------------------------------------------------






b) In all other instances, the Executive may voluntarily terminate his
employment upon thirty (30) days prior written notice to each of the Companies.


7. SEVERANCE AND OTHER PAYMENTS.


a)
In the event the Executive's employment is terminated by either of the Companies
pursuant to Section 5(d) of this Agreement, which termination shall include the
giving of notice not to extend the Term pursuant to Section 1(b), the Companies
collectively agree to pay to the Executive as aggregate compensation: (i) a
lump-sum cash payment equal to his then current annual base salary (the
"Severance Payment"); (ii) monthly COBRA payments of any health-related benefits
(medical, dental, and vision) as are then in effect for either a 12-month period
following termination or until the Executive obtains or is eligible for coverage
through a subsequent employer, whichever is earlier; (iii) any bonus payment
that Executive may be entitled to pursuant to any bonus plans as are
then-in-effect; and (iv) a car (not living) allowance, as provided pursuant to
Section 4(b), for a one year period after termination. Prior to, and as a
precondition to the payment of the Severance Payment, the Executive shall
deliver to each of the Companies a general release of each of the Companies,
their subsidiaries and affiliates, and each of their officers, directors,
employees, agents, successors and assigns (but excluding a release of each of
the Companies' continuing obligations under this Agreement and/or pursuant to
its continuing indemnification obligations to Executive under their charters,
bylaws, resolutions of each of the Board of Directors and under applicable
insurance policies), in a form acceptable to each of the Companies and provide a
Director Resignation (as defined below), if applicable. The Severance Payment
and bonus payment referred to in Section 7(a)(iii) shall be made no later than
ten (10) business days following the delivery by the Executive of the release
referred to above and the Director Resignation (if applicable), and if said
release and the Director Resignation are not so delivered within sixty (60) days
of the Executive's receipt of said release (which release shall be delivered
promptly to Executive following his termination of employment), then the
Executive shall not be entitled to receive any Severance Payment or other
benefits described herein. In all other instances, including termination of the

7




--------------------------------------------------------------------------------






Executive's employment for Cause, termination pursuant to Sections 5(b) or 5(c)
above, or if the Executive voluntarily leaves the employment of each of the
Companies (other than for a reason set forth in Section 6(a) above), the
Executive shall not be eligible or entitled to, and neither of the Companies
shall be obligated to make, any payment following the Executive's termination,
including the Severance Payment, except as otherwise provided in Section 5 or
Section 7(b), and each of the Companies shall have no further obligations to the
Executive including the obligation for a car allowance. Executive agrees that,
upon the termination of his employment with each of the Companies, he shall
immediately resign his positions, if any, as an officer and director of each of
the Companies and each of its subsidiaries (the "Director Resignation").


b) In the event the Executive terminates his employment pursuant to Section
6(a), and either of the Companies does not cure timely the situation as provided
in Section 6(a) under which the Executive has elected to terminate his
employment, then the Executive shall be entitled to receive from such Company or
Companies the same payments and benefits as provided for in the first sentence
of Section 7(a) above, subject to the same terms and conditions set forth for
the receipt of such payments and benefits as provided for in Section 7(a) above.


8




--------------------------------------------------------------------------------






c) The Executive's entitlement to the Severance Payment and other payments
listed in the first sentence of Section 7(a) (except for COBRA payments as
provided therein), described in Sections 7(a) and 7(b) above, shall not be
impacted or otherwise effected by other employment the Executive may obtain and
the Executive shall be under no obligation to seek other employment in order to
receive such Severance Payment and other payments listed in the first sentence
of Section 7(a).


8. EXPENSES.


Any ordinary and necessary expenses reasonably incurred by the Executive in
connection with his employment by each of the Companies, and which are directly
connected with or pertaining to the furtherance of the business of each of the
Companies in accordance with each of the Companies' Travel & Expense Policy,
shall be reimbursed to the Executive by each of the Companies, within thirty
(30) days from the date of the receipt of an expense report, attaching receipts
stating: (i) the amount of such expense; (ii) the time and place that the
expense was incurred; (iii) the business purpose of the expense; and (iv) the
business relationship to each of the Companies of persons entertained, if any.


9. DISCLOSURE OF INFORMATION.


a) The Executive will not at any time, whether during or after the termination
of his employment, divulge, use, furnish, disclose or make available to any
person or entity, any non-public information concerning each of the Companies'
business, including without limitation, its marketing plans and strategies,
pricing policies, planned strategies related to sources of supply, methods of
delivery, customer names, purchasing needs and/or priorities of
                                       
9




--------------------------------------------------------------------------------






customers, and the finances or financial information of each of the Companies,
so far as such information has come to his knowledge as a result of or
subsequent to his employment by each of the Companies, except to the extent that
disclosure may be required by law or to the extent that such information is in
the public domain through no fault of the Executive. The Executive acknowledges
that such information, including without limitation, information regarding each
of the Companies' customers, their purchasing needs and priorities, each of the
Companies' sources of supply, their business plans and financial condition, is
non-public, proprietary, and confidential and that the disclosure of such
information may cause each of the Companies substantial harm. Executive hereby
agrees to keep confidential all matters of such nature entrusted to him and
agrees not to use or attempt to use any such information in any manner that may
harm or cause injury to each of the Companies. In addition, copies of all data
files on Executive's own media must be deleted and a letter stating such must be
sent to each of the Companies promptly following the termination of Executive's
employment with each of the Companies, but no later than five business days
after receiving notice from either of the Companies demanding such deletion.


b) Executive agrees that upon termination of his employment with each of the
Companies he will immediately surrender and turn over to each of the Companies
all books, forms, records, reports, lists and all other papers and writings,
including items storing computer memory (except computer hard drives from which
items relating to each of the Companies and its business have been deleted),
relating to each of the Companies and their business, and all other property
belonging to each of the Companies, it being understood and agreed that the same
are solely the property of each of the Companies.


10




--------------------------------------------------------------------------------






c) The provisions of this Section shall survive the expiration and termination
of this Agreement.


10. COVENANTS NOT TO COMPETE OR INTERFERE.


a) During his employment with each of the Companies, and for a one year period
following the termination of Executive's employment, the Executive will not (i)
directly or indirectly, own an interest in, operate, join, control, or
participate in, or be connected as an officer, employee, agent, independent
contractor, consultant, partner, shareholder, or principal of any corporation,
partnership, proprietorship, firm, association, person, or other entity engaged
in a business which sells, manufactures or produces the products sold,
manufactured or produced by each of the Companies and/or any of their
subsidiaries (the "Products") at the time of the termination of the Executive's
employment under this Agreement or which otherwise competes, directly or
indirectly, with each of the Companies or their subsidiaries (a "Competing
Business"), or (ii) knowingly solicit or accept business for a Competing
Business (x) from any customer of each of the Companies, or their subsidiaries,
(y) from any former customer of each of the Companies, or their subsidiaries,
who purchased any Products during the twelve months preceding the termination of
the Executive's employment under this Agreement, or (z) from any prospect of
each of the Companies, or their subsidiaries, with whom the Executive met to
solicit or with whom the Executive discussed the sale of any Products during the
twelve months preceding the termination of the Executive's employment under this
Agreement. Executive acknowledges that each of the Companies' sales of the
Products is national in scope. Notwithstanding the foregoing, the Executive may
own up to 1% of the outstanding common stock of any class of common equity of a
publicly traded entity provided the Executive's role with the entity is passive
in nature.


11




--------------------------------------------------------------------------------






b) During his employment with the Company, and for a two year period following
the termination of Executive's employment, the Executive will not directly or
indirectly, as a sole proprietor, member of a partnership or stockholder,
investor, officer or director of a corporation, or as an employee, agent,
associate or consultant of any person, firm or corporation, induce or solicit,
or attempt to induce or solicit, any employee of either of the Companies or its
subsidiaries or affiliates to terminate his or his employment with either of the
Companies or in any way interfere with the relationship between either of the
Companies, or their subsidiaries or affiliates, and the employee, and will not
solicit, hire, retain or enter into any business arrangements, with or enter
into any discussion to do the same, with any person working for, or independent
contractor of, either of the Companies, or their subsidiaries or affiliates.


c) During his employment with each of the Companies, and for a one year period
following the termination of Executive's employment, the Executive will not
directly or indirectly hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of each of the Companies, or their subsidiaries or affiliates,
if such action would have a reasonably foreseeable adverse effect on the
business, assets or financial condition of either of the Companies or their
subsidiaries or affiliates or materially interfere with the relationship between
any such person or entity and either of the Companies or their subsidiaries or
affiliates.


12




--------------------------------------------------------------------------------






d) It is the desire and intent of the parties that the provisions of this
Section 10 shall be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Section 10 shall be adjudicated
to be invalid or unenforceable, then this Section 10 shall be deemed amended to
delete therefrom the portion that is adjudicated to be invalid or unenforceable.
The provisions of this Section 10 are intended to and shall survive the
termination or expiration of this Agreement.


11. INJUNCTIVE RELIEF. In addition to the remedies available to each of the
Companies, the Executive acknowledges that any breach by the Executive of the
provisions of Sections 9 or 10 of this Agreement, would cause irreparable injury
to each of the Companies for which there may be no adequate remedy at law. In
addition to all of the rights and remedies to which each of the Companies may be
entitled, each of the Companies shall also be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction which would
prevent the Executive from violating or attempting to violate any such
provisions. In seeking such an order, any requirement to post a bond or other
undertaking shall be waived. In any action brought to enforce these restrictive
covenants, each of the Companies shall be entitled to an award of all reasonable
costs and fees incurred in bringing such an action, including reasonable
attorney's fees. Nothing herein shall be construed as prohibiting each of the
Companies from pursuing any other remedies for such breach or threatened breach.


13




--------------------------------------------------------------------------------






12. NOTICES. All notices, requests, demands and other communications hereunder
must be in writing and shall be deemed to have been duly given upon delivery if
delivered by hand, sent by telecopier, facsimile or overnight courier, and three
(3) days after such communication is mailed within the continental United States
by first class certified mail, return receipt requested, postage prepaid, to the
other party, in each case addressed as provided in the introduction to this
Agreement. Addresses may be changed by written notice sent to the other party at
the last recorded address of that party.


13. INSURANCE. Each of the Companies may, at its election and for its benefit,
insure the Executive against accidental loss or death, and the Executive shall
submit to such physical examinations and supply such information as may be
reasonably required in connection therewith.


14. AUTHORITY. The Executive represents and warrants that he is not subject to
any agreement, understanding, arrangement, order, judgment or decree of any
kind, or any other restrictive agreement or arrangement, which would prevent him
from entering into this Agreement, or from providing the services he is expected
to provide as an employee of each of the Companies pursuant to this Agreement,
or which would be breached by the Executive executing this Agreement. The
Executive agrees to indemnify and hold each of the Companies harmless from and
for any liability to each of the Companies arising from a breach of this
representation and warranty.


15. ASSIGNMENT. The services to be rendered and the obligations to be performed
by the Executive under this Agreement are special and unique, and all such
services and obligations and all of the Executive's rights under this Agreement
are personal to the Executive and shall not be assignable or


14




--------------------------------------------------------------------------------






transferable and any purported assignment or transfer thereof shall not be valid
or binding upon each of the Companies. However, in the event of the Executive's
death during the term of this Agreement, the Executive's estate shall be
entitled to receive salary and any other payment due and accrued through the
date of the Executive's death and all payments due to the Executive pursuant to
the provisions of Sections 5 and 7. Each of the Companies may assign this
Agreement and any and all of its rights under this Agreement to any person, firm
or corporation succeeding to the business of either of the Companies, provided
that such successor entity shall assume (by contract or by operation of law)
that Company's obligations under this Agreement, at which point such Company
shall be relieved of its obligations hereunder.


16. WAIVER OF BREACH. The waiver by either of the Companies or the Executive of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach by either of the Companies or the Executive.


17. AMENDMENTS. No amendments or variations of the terms and conditions of this
Agreement shall be valid unless the same is in writing and signed by all of the
parties hereto.


18. COMPLETE AGREEMENT. This Agreement constitutes the entire understanding
between the parties hereto relating to the matters contained herein, and
supersedes any prior agreements, arrangements or understandings, whether oral or
written, relating to the employment of the Executive by each of the Companies.


15




--------------------------------------------------------------------------------






19. HEADINGS. The section headings contained herein are for convenience purposes
only and shall not in any way affect the interpretations or enforceability of
any provision of this Agreement.


20. SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision herein contained. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.


21. COUNSEL. It is acknowledged by the Executive that he has had the opportunity
to be represented by counsel of his choosing in connection with the negotiation
and execution of this Agreement.


22. GOVERNING LAW. This Agreement and all matters concerning its interpretation,
performance, or the enforcement hereof, shall be governed in accordance with the
laws of the State of New York, without regard to conflict of law principles.


23. JURISDICTION. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any state or federal
court sitting in the County of New York, State of New York, and each of the
parties hereto hereby irrevocably and unconditionally agrees that any and all
claims which arise out of or relate to this Agreement or to the Executive's
employment with each of the Companies shall be heard and determined in any such
court. Each of the parties hereto irrevocably and unconditionally waives any
objection that either of them may now or hereinafter have to the venue of any
suit, action or proceeding arising out of or relating to this Agreement or to
the Executive's employment with each of the Companies in any state or federal
court sitting in New York County. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
 
16




--------------------------------------------------------------------------------






forum to the maintenance of such action or proceeding in any such court. Each of
the parties hereto irrevocably waives the right to a trial by jury and each of
the parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is to receive notice in accordance with Section 12.


24. EXPENSES. In the event that either of the Companies or the Executive incurs
expenses in connection with the enforcement of this Agreement, the prevailing
party shall be entitled to recover all expenses incurred in connection with such
enforcement of this Agreement from the non-prevailing party including, without
limitation, reasonable attorneys' fees.


25. COUNTERPARTS. This Agreement may be executed in one or more counterparts
with each counterpart considered as an original.


26. DUPLICATIVE PAYMENTS AND BENEFITS NOT INTENDED. For the avoidance of doubt,
all payments due and benefits recited hereunder are the joint and several
obligation of each of the Companies, and under no circumstance shall any payment
or benefit be provided to Executive by either Company as a duplicative payment
or benefit.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
                                       
17






--------------------------------------------------------------------------------






[SIGNATURE PAGE TO MCCABE EMPLOYMENT AGREEMENT]
                                                
EXECUTIVE
/s/ Jim McCabe
--------------------------------
                                                
Jim McCabe
WHX CORPORATION
By: /s/ Glen Kassan
----------------------------


Name: Glen Kassan
Title: CEO
HANDY & HARMAN
By: /s/ Glen Kassan
----------------------------


Name: Glen Kassan
Title: Director
                                       
18






